Appeal from a decision and award of the Workmen’s Compensation Board which reversed a referee’s decision that appellants were entitled to reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law. It is not disputed that decedent suffered an industrial accident while moving a steel case on January 5, 1952, from which a heart condition has been found to have resulted. The problem presented is whether he suffered a subsequent accident or accidents after he had returned to work in February, succeeding the first accident. Decedent was a lawyer employed in workmen’s compensation cases. The employer contends that there were two further incidents in May, 1952, which tend to prove that the excitement of trying cases caused further injury to the heart and which should be treated as separate accidents chargeable to the Special Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law. But the board has found there were no separate accidents and that the death of decedent is attributable to the accident in January. There is medical proof to sustain such a finding; and the proof relied on to support separate “ accidents ” in May is at least open to the interpretation placed on it by the board which was not required as a matter of law to find that the occurrences described constituted separate accidents. Award unanimously affirmed, with costs to the Workmen’s Compenastion Board. Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.